OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS

                           AUSTIN




Iionor~blcJ. T. :JcZllin
Deputy Canking Cozx;Lssioner
DopxtLsent of Dankin~
Austin, Tcsns
Dam Xr. :iciii.llin:




                                    this applic2tion
                                    on was ra30 by ma
                                    ter nnking tkts
                               report to the Dank-


                     rtor a.5 oppU.02 for. Uoo-
                      the charter 03s Over dollv-
                  rinkor its incor>orntorsa-xlno
                  P Authotity was ever issueclor
     delivered. I m arklscd that tho bzuR!Z  never
     opomd for business  end  iucurrod no liabili-.
     tics cscopt those list& in the attachM afffi-
     &wit, which liabilities have boon relcsscd
     as &om by the ottaohod letter siznkl by the
     crctitors nhmo(l.
          "The stoc:&olr?crsof tlioban!:h7.v~ur,ani-
     ~ouely ogro,tinot to accept tPs clxmtar as
                                                                       .. -.
                                                                               AL
 Kanorable J. T. AicXillin- Page 2




       @%ntcil mcl hnvc roqxstcd that the resolu-
       tion of the B&n;    Board bo rcscindocl.

                 *It is the p~~rposoof tho incorporators
       to apply for a batiichartor under the Nation-
       al Id&in:: Act and it is their dccirc, if
       possibl0,      to avoid liquidating prococdings
       3s provlcloci    for umler Articlw 638,mil 540.
             *In   view   of   thefacts, please Ul-
                                     abovo
       pig3 ac chcthcr or not it ‘is wXt!;inthe legal
       authority of the 3kan:ini;
                                Coard to r=scinC Its
       rmolution ,grantingSUCh cixxter, imclthereby
       rovoko such chartw and enable the incor;;ora-
       tore to recover the caI&tal paid in by the=
       unclcrtho applicationfor charter.a
            It is our opinion that the Banizin~BoarrlCoos
  hnva the authority to rosoiti its action in authorizing
  the chzrtor for the Croa&my Wnk, Alaz~o iIci@~ts,Texas,
  un4er ths facts statad by you.
            Ordinarily, the official action of cn cxcutivo
  or a&dni.stratlvo officer or board of the Strte c:zybe
  Eo&fied or men   rescinda& by such funotionary,in the
  absence of som vcstd right having attached by ro;Lson
  of ouch act. It is oitiyvhcre rifits of @vat3    pnrtiee
  have bccoue vested t&t such agencies or successorsin
  office are forbiddon to revoke such action. L3iCIlW nros.
  v. mrr'6, 273 Se V. 7SO. The executed instrments rofcr-
  pea to by you ss being attached m-e not attzdzcd; honever,
  we are assuming the Pacts to be as stated by you.
  A~FROVED   JAN   22, 1941                  Vary   truly yaws
                                        JWL'ORNEXGF;NZ,RAL
                                                        OF TX.""
&&i-&k/                                                          (,
  ,ATTORIiEY
           GEXZRAL                      BY
                                                          Ocic
                                                          &&   L) or
                                                           Bssistant
  OS-LiR